IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,240-10


                     EX PARTE DEAN EDWARD CALHOUN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR2010-216-6 IN THE 207TH DISTRICT COURT
                            FROM COMAL COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of assault and sentenced to four years’ imprisonment. He did not

appeal his conviction. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he is actually innocent. See Ex parte Elizondo,

947 S.W.2d 202 (Tex. Crim. App. 1996). In support of his claim, Applicant submitted a copy of a

statement the complainant signed on December 13, 2014, in which she denied that he assaulted her.

       We remanded this application and directed the trial court to determine, among other things,

whether Applicant submitted this statement knowing that it was false. On remand, the trial court

found that Applicant did submit the statement knowing that it was false.
                                                                                                2

       We agree and hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex

parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in this cause, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: March 11, 2020
Do not publish